Because the record demonstrates that there is no evidence to establish that decedent’s death was caused in part by sepsis, petitioners’ claim was properly dismissed at the summary judgment stage. Moreover, given that decedent’s sepsis was improving when he decided to stop receiving treatment, it cannot be shown that sepsis — rather than decedent’s competent decision to refuse further treatment, and the resulting uremia — caused his death (cf. People v Snow, 79 AD3d 1252, 1253 [2010], lv denied 16 NY3d 800 [2011]). Concur — Andrias, J.P., Moskowitz, Freedman and Abdus-Saalam, JJ.